Citation Nr: 1617090	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for a liver condition associated with brain tumor with hydrocephalus.

2.  Entitlement to an initial rating for residual scarring from shunt placements associated with brain tumor with hydrocephalus, rated as noncompensably disabling prior to August 9, 2010 and 30 percent disabling thereafter.

3.  Entitlement to a higher initial rating for a loss of vision associated with brain tumor with hydrocephalus, rated as noncompensably disabling prior to May 28, 2013 and 10 percent thereafter.

4.  Entitlement to a higher initial rating for erectile dysfunction (to include sexual dysfunction and penis deformity) associated with brain tumor with hydrocephalus, rated as noncompensably disabling prior to May 28, 2013 and 20 percent disabling thereafter.




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1996 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded the instant matters in January 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for higher rating and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In an October 2013, the AOJ assigned a 20 percent rating for erectile dysfunction, a 10 percent rating for residual scarring from shunt placements and a 10 percent rating for loss of vision, all effective May 28, 2013.  However, inasmuch as a higher rating is available for the erectile dysfunction, scarring and vision impairment, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In an April 2015, the AOJ assigned a 30 percent rating for residual scarring from shunt placements, effective August 9, 2010.   However, inasmuch as a higher rating is available for the scarring, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating have remained viable on appeal.  See Id.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's liver condition with brain tumor with hydrocephalus manifested as intermittent elevated liver functioning tests and fatigue without adhesion of the peritoneum, cirrhosis of the liver, malaise, anorexia or incapacitating episodes.

2.  For the entire period on appeal, the Veteran's residual scarring from shunt placements associated with brain tumor with hydrocephalus manifested as painful and superficial scars that were not located on the head, face or neck, were not deep, were not unstable, were not painful, did not cause limited motion and did not encompass an area or areas greater than 144 square inches.

3.  For the appeal period prior to May 28, 2013, the Veteran's loss of vision with brain tumor with hydrocephalus manifested by corrected visual acuity no worse than 20/25 in both eyes.

4.  For the appeal period beginning on May 28, 2013, the Veteran's loss of vision with brain tumor with hydrocephalus manifested by uncorrected visual acuity no worse than 20/70 in both eyes.

5.  For the appeal period prior to May 28, 2012, the Veteran's erectile dysfunction (to include sexual dysfunction and penis deformity) associated with brain tumor with hydrocephalus is manifested by loss of erectile power without deformity of the penis.

6.  For the appeal period beginning on May 28, 2012, the Veteran's erectile dysfunction (to include sexual dysfunction and penis deformity) associated with brain tumor with hydrocephalus is manifested by loss of erectile power with a deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a liver condition with brain tumor with hydrocephalus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.1114, Diagnostic Codes 7301, 7311, 7312, 7345 (2015).

2.  For the appeal period prior to August 9, 2010, the criteria for a 10 percent rating, but no higher, for residual scarring from shunt placements associated with brain tumor with hydrocephalus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14 (2015), 4.118, Diagnostic Code 7804 (2008). 

3.  For the appeal period beginning on August 9, 2010, the criteria for a 30 percent rating for residual scarring from shunt placements associated with brain tumor with hydrocephalus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14 (2015), 4.118, Diagnostic Code 7804 (2008). 

4.  The criteria for a higher initial rating for a loss of vision with brain tumor with hydrocephalus, rated as noncompensably disabling prior to May 28, 2013 and 10 percent thereafter, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.102, 4.1-4.14 (2015), 4.75, 4.84a, Diagnostic Code 6079 (2008). 

5.  The criteria for a higher initial rating for erectile dysfunction (to include sexual dysfunction and penis deformity) associated with brain tumor with hydrocephalus, rated as noncompensably disabling prior to May 28, 2013 and 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.31, 4.115b, Diagnostic Code 7522 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the propriety of the assigned rating for the service-connected liver condition, residual scarring from shunt placements, loss of vision and erectile dysfunction, the Veteran has appealed from the original grants of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection were granted and an initial rating was assigned in the June 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disabilities and complete appropriate authorization forms in a January 2015 letter.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in September 2006, July 2010, May 2013 and February 2015 to determine the severity of his loss of vision and those conducted in October 2006, August 2010, May 2015 and February 2015 to determine the severity of his liver condition and residual scarring from shunt placements.  In addition, such examinations include those conducted in October 2006, August 2010 and May 2013 to determine the severity of his erectile dysfunction.  The Veteran has not alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected liver condition, residual scarring from shunt placements, loss of vision and erectile dysfunction as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his liver condition, residual scarring from shunt placements, loss of vision and erectile dysfunction have worsened in severity since the last VA examinations.  Rather, with respect to such claims, he argues that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2015 remand directives by obtaining the Veteran's updated VA treatment records, associating the May 2013 Goldman visual field charts with the record, requesting that the Veteran identify any private treatment providers, and obtaining opinions to determine the severity of his eye, liver and scar disabilities in February 2015, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Higher Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

B.  Liver Condition

The Veteran contends that a higher rating is warranted for his service-connected liver condition with brain tumor with hydrocephalus.  In an October 2013 notice of disagreement, the Veteran wrote that this condition was progressive and that his liver was deteriorating.  He also wrote that his liver enzymes have been abnormal and that he experienced pain and discomfort right above his lowest rib.

Residuals of a liver injury are rated on the basis of the specific residuals present under Diagnostic Code 7311; more specifically to be rated utilizing Diagnostic Codes 7301, 7312, and 7345.  38 C.F.R. § 4.114, Diagnostic Code 7311.

Diagnostic Code 7301 indicates that moderate peritoneal adhesions manifested by pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distention warrant a 10 percent rating.  A noncompensable rating is to be assigned for mild manifestations.  Note: Ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301. 

Under Code 7312, with cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis, for symptoms such as weakness, anorexia, abdominal pain, and malaise, a 10 percent rating is assigned.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Id.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Id.
38 C.F.R. § 4.114, Diagnostic Code 7312. 

Under Diagnostic Code 7345, a noncompensable rating is provided for nonsymptomatic liver disease.  A 10 percent rating is prescribed where liver disease is productive of intermittent fatigue, malaise, and anorexia, or where there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks during the previous 12 month period.  A 20 percent rating is assigned for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is assigned for symptoms of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345.

Liver functioning tests were listed as elevated in March 2007, October 2007 and September 2010 VA treatment notes.  Elevated liver functioning tests were listed as "resolved" in September 2011 and June 2013 VA treatment notes.

An October 2006 VA examination report reflects the Veteran's complaints of liver damage, weight loss of 65 pounds over a 36 month period and occasional abdominal pain located at the upper and lower abdomen.  This abdominal pain was described as cramping and gas.  Other symptoms were reported to include easy fatigability, gastrointestinal disturbances, nausea and vomiting.   Physical examination revealed right upper quadrant tenderness and epigastric tenderness.  Liver function testing were found to be within normal limits.

A February 2008 VA treatment summary indicates that the Veteran had abnormally elevated liver enzyme tests that were most likely a side effect of multiple medications.

An August 2010 VA examination report reflects the Veteran's complaints of elevated liver enzymes.  A history of hepatitis or cirrhosis was denied.  Other symptoms, to include nausea, vomiting and abdominal pain, were attributed to acid reflux.  Physical examination found that while abnormal liver enzymes were noted in service, current liver enzymes were normal.

A May 2013 liver Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of low appetite.  Examination was negative for hepatitis C, liver cirrhosis or a liver transplant.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of abnormal liver function tests was made.

A February 2015 liver DBQ report indicates that the Veteran had abnormal liver function tests.  Symptoms were reported to include intermittent anorexia, nausea and vomiting as well as a 24 pound weight loss that was not sustained for three months or longer.  Other symptoms were reported to include daily right upper quadrant pain.  Hepatitis, incapacitating episodes, liver cirrhosis, or a history of a liver transplant were denied or not found on examination.

Based upon the foregoing, the Board finds that there is a preponderance of evidence weighing against a higher rating for a liver condition.  The record demonstrates intermittent elevated liver functioning tests, fatigue and intermittent nausea.  The Veteran has not alleged, and the record does not establish, adhesions of the peritoneum, cirrhosis of the liver, colic pain, constipation or abdominal distention.  While the Veteran has reported fatigue, he has not reported malaise, anorexia or incapacitating episodes.  Accordingly, the criteria for a compensable rating have not been met.

C.  Residual Scarring from Shunt Placements

The Veteran contends that a higher rating is warranted for his service-connected residual scarring from the shunt placements.  He has not provided specific argument in support of his appeal.

The Veteran's residual scarring from shunt placements associated with brain tumor with hydrocephalus is rated under the Diagnostic Code 7804 for superficial scars.

Scars other than on the head, face or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, 7802 (2008).  Superficial, unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, 7803 (2008).  Superficial scars that are painful on examination warrant a 10 percent rating .38 C.F.R. § 4.118, 7804 (2008). Other types of scars are to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118, 7805 (2008).

An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, 7803, Note 1 (2008).  A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, 7803, Note 2 (2008).

The Board notes that regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claims were received prior to that date, these revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008); 73 Fed. Reg. 54,708 (Jan. 20, 2012). 

An October 2006 VA examination report indicated that there was a scar at the left mid-abdomen that measured 10.5 cm by one cm, a scar at the right upper abdomen that measured eight cm by 0.5 cm, a scar at the right lower quadrant that measured 7.5 cm by 0.2 cm and a scar at the midline of the lumbar spine that measured 3.5 cm by 0.3 cm.  Examination was negative for tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation and abnormal texture with hypopigmentation of less than six square inches.

An August 9, 2010 VA examination report reflects the Veteran's complaints of tenderness at the scar sites and pain at the scar sites several times a month.  Pruritus, medication for the scars or any functional impairments were denied.  Physical examination revealed a ten cm by 0.5 cm superficial, horizontal scar on the left upper abdomen that was located above the pump with small satellite lesions.  This scar was tender to palpation and was without ulceration, skin breakdown or keloid formation.  A second scar located on the right upper abdomen measured seven cm by 0.3 cm and was superficial and nontender.  A third scar was located along the lower back, measured six cm by 0.5 cm, and was noted to be superficial and tender to palpation.

A May 2013 VA examination report reflects the Veteran's reports of a painful scar on the mid lower spine and three scars on his abdomen from the pain pump insertion and shunt placement.  Physical examination revealed a painful scar on the mid lower spine.  The scar was not both painful and unstable or scars due to burns.  The three linear scars on the anterior trunk were noted to measure five cm, five cm and six cm.  The scar on the mid-lower spine was noted to measure three cm.

A February 2015 scar DBQ report noted that the Veteran had two painful scars on his truck or extremities.  The first scar was located on the right back and was the result of the insertion of indwelling intracranial shunt and the second scar was located on the left lateral flank from the insertion of the indwelling pain pump.  Examination was negative for instability with the frequent loss of covering of skin over the scar or scars due to burns.  The left antero-lateral scar was noted to measure ten cm by 0.5 cm and the midline back scar was noted to measure four by 0.75 cm.

With regards to the residual scarring from shunt placements, and following a review of the relevant evidence of record, the Board concludes that the Veteran is entitled to a 10 percent rating prior to August 9, 2010.  However, he is not entitled to a higher rating thereafter.

Prior to August 9, 2010, the Veteran's residual scarring from shunt placements manifested as painful scarring.  These scars were not found to be painful or tender on examination in October 2006.  However, the Veteran did subjectively report that these scars were painful at his October 2006 examination.  As such, a 10 percent rating is warranted prior to August 9, 2010.  A higher rating is not warranted as this scarring was not located on the head, face or neck, was not unstable, and did not cause limitation of motion. As such, consideration of Diagnostic Codes 7800, 7801, 7802, and 7805 were not warranted.

After August 9, 2010, the Veteran has already been assigned a rating in excess of the maximum 10 percent rating for a superficial scar that was painful on examination.   A higher rating in not warranted as this scarring was not located on the head, face or neck and did not cause limitation of motion. As such, consideration of Diagnostic Codes 7800 and 7801 were not warranted.

D.  Loss of Vision

The Veteran contends that a higher rating is warranted for his loss of vision with brain tumor.  In a May 2010 statement, the Veteran wrote that his brain tumor resulted in loss of vision.  He has provided no specific argument in support of his appeal.

The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

The Veteran's loss of vision with brain tumor with hydrocephalus is rated under the diagnostic code for vision in one eye that was 20/50 and vision in the other eye that was 20/40.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).   A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a.  When one eye is service-connected, the visual acuity in the non-service-connected eye will be considered 20/40.  Under Diagnostic Code 6079, vision in one eye that was 20/50 and vision in other eye that was 20/40 warrants a 10 percent rating.  38 C.F.R. § 4.84a, Diagnostic Code 6079.

A September 2006 VA examination report indicates that uncorrected near and distance visual acuity was found to be 20/25 in each eye.  Best corrected distance and near visual acuity was found to be 20/25 in each eye.  A current refractive error of "Plano" was noted in both the left and right eyes.  Visual fields were noted to be quite full other than for some minor constriction of the temporal field of each eye.  The examiner noted that the Veteran had hydrocephalus secondary to a brainstem tumor and that he showed minimal visual loss and temporal constriction of his visual fields.

A July 2010 VA examination report reflects the Veteran's complaints of lost peripheral vision, floaters and double vision that lasted anywhere from five to 30 minutes.  Uncorrected visual acuity was found to be 20/20-3 near J1+(-3) in the right eye and 20/20-2 near J1+(-3) in the left eye; measurements for corrected visual acuity were not provided.  Assessments of bilateral visual field defect and intermittent double vision were made.

A May 28, 2013 VA eye DBQ report reflects the Veteran's complaints of peripheral vision loss, blurry vision and difficulty focusing.  Uncorrected and corrected vision was found to be 20/40 or better in each eye.  There was no anatomical loss of either eye, light perception only, extremely poor vision, blindness in either eye, astigmatism or diplopia.

A February 2015 VA eye DBQ report found a visual field defect, namely a contraction of a visual field and the loss of a visual field.  This visual field defect consisted of the nasal half of the visual field and inferior half of the visual field.
Uncorrected distance visual acuity was found to be 20/40 or better in both eyes while uncorrected near visual acuity was found to be 20/70 in both eyes.  Corrected distance and near visual acuity was found to be 20/40 or better in both eyes.  Diplopia was found to be present in central 20 degrees, 31 to 40 degrees, down and up as well as greater than 40 degrees laterally.  This diplopia was noted to be occasional and was not correctable with standard spectacle correction.  Examination was negative for anatomical loss, light perception only, extremely poor vision, blindness in either eye or astigmatism.

Based on the foregoing, for the appeal period prior to May 28, 2013, the Board finds that the Veteran's service-connected loss of vision associated with brain tumor with hydrocephalus is shown to be manifested by corrected visual acuity no worse than 20/25.  Near and distance visual acuity was found to be 20/25 in both eyes in September 2006.  In July 2010, uncorrected visual acuity was found to be 20/20-3 near J1+(-3) in the right eye and 20/20-2 near J1+(-3) in the left eye.  Thus, the Board finds that, for the appeal period prior to May 28, 2013, the Veteran's visual acuity in either eye does not more nearly approximate 20/50 or worse. 

Furthermore, the Board finds the preponderance of the evidence does not support the grant of a disability rating in excess of 10 percent for the Veteran's bilateral eye disability beginning on May 28, 2013.  A May 2013 VA examination found uncorrected and corrected vision was found to be 20/40 or better in each eye.  In February 2015, corrected visual acuity was found to be 20/40 in both eyes.  The pertinent evidence of record does not reflect that the Veteran's service-connected bilateral eye disability has been manifested by corrected visual acuity of 20/200 or 15/200 to warrant a 20 percent rating, 10/200, 5/200, or blindness with light perception only to warrant a 30 percent rating, or with anatomical loss of the eye to warrant a 40 percent rating.  See Diagnostic Codes 6077, 6074, 6070, 6066. Accordingly, for the period beginning May 28, 2013, a rating in excess of 10 percent for the service-connected loss of vision associated with brain tumor with hydrocephalus is not warranted.

The Board notes that occasional diplopia in multiple visual fields was found on the February 2015 VA examination.  However, separate ratings for loss of visual acuity and visual field defects are not permissible under the former diagnostic codes.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6080-6081 (2008) ("Note: Rate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment.").  In contrast, under the amended criteria, separate evaluations for loss of visual acuity and visual field defect are permissible effective December 10, 2008.  See 38 C.F.R. § 4.77(c) ("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25").  The Board notes that the instant claim was filed prior to December 10, 2008.  As such, a separate rating for diplopia cannot be awarded.

E.  Erectile Dysfunction

The Veteran contends that a higher rating is warranted for his service-connected erectile dysfunction.  In a May 2010 submission, the Veteran wrote that he used medications to maintain even a partial erection, that he had extremely low testosterone levels, and that he size of his penis had been reduced.  He argues that the reduction in his penis size constituted a deformity.

The Veteran's erectile dysfunction is rated by analogy under the diagnostic code for an unlisted genitourinary disability and a penis deformity.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R.         §§ 4.20, 4.27.

Deformity of the penis with the loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  There is no other alternative criterion which warrants assignment of a compensable disability rating and a 20 percent rating is the only schedular rating provided.

An October 2006 VA examination report reflects the Veteran's complaints of an inability to achieve and maintain an erection.  He reported that he used oral medication, a pump and psychological consultation to treat his condition and that these treatments were not effective.  Physical examination revealed normal findings for the penis.

A February 2008 treatment summary indicates that the Veteran had very low testosterone levels, no sexual libido and problems with erectile dysfunction.  The physician noted that such symptoms were most likely the result of medication side effects and the Veteran's underlying medical problems.

An August 2010 VA examination report reflects the Veteran's complaints of difficulty with achieving and maintaining an erection.  He reported that he was able to have successful vaginal intercourse with medication.  The Veteran's testosterone level was noted to be low.

A May 28, 2013 VA genitourinary examination reflects the Veteran's complaints of difficulty maintaining an erection, that his penis was shrunken, that he had no libido and that he has low testosterone.  The use of continuous medication, an orchiectomy, voiding dysfunction, recurrent symptomatic urinary tract or kidney infections, retrograde ejaculation, chronic epididymitis were denied.  Physical examination revealed an abnormal penis as it was noted to be small and that there was the loss/removal of half or more of penis.  Following a physical examination, diagnoses of erectile dysfunction without a penis deformity were made.

With regards to the erectile dysfunction (to include sexual dysfunction and penis deformity), and following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a higher rating for any period during the course of the appeal.

Prior to May 28, 2013, the erectile dysfunction (to include sexual dysfunction and penis deformity) manifested as an inability to maintain an erection.  An October 2006 VA examination found the penis to be normal.  As the Veteran experienced a loss of erectile power and a penis deformity, a compensable rating is not warranted.

For the period beginning on May 28, 2013, the erectile dysfunction (to include sexual dysfunction and penis deformity) manifested as an inability to maintain an erection and a penile deformity.  This disability has been assigned the maximum schedular rating available for deformity of the penis under 38 C.F.R. § 4.116, Diagnostic Code 7522.  A higher rating in not warranted as the Veteran's penis or penial glands were not removed.  As such, consideration of Diagnostic Codes 7521 and 7522 is not warranted.

F.  Other Considerations

The Board has considered whether staged ratings or further staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected liver condition, residual scarring from shunt placements, loss of vision and erectile dysfunction; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal or each stage in the appeal.  Therefore, assigning staged ratings or further staged ratings for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected liver condition, residual scarring from shunt placements, loss of vision and erectile dysfunction with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  
The Veteran's various subjective complaints-including but not limited to painful or tender scars, loss of vision, intermittent double vision and a penile deformity-are contemplated by the rating criteria under which each associated disability is rated.

Specifically, with regards to the Veteran's liver condition, the assigned rating contemplates his intermittent elevated liver function testing results.  See 38 C.F.R. § 4.114, Diagnostic Code 7311.  The Veteran's complaints of vision difficulties and double vision are contemplated under the assigned rating for vision impairments.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079.  With regards to the Veteran's residual scarring from shunt placements, the assigned rating contemplates the functional impairments caused by his tender scars.  The diagnostic code in the rating schedule corresponding to scars provides disability rating on the basis of tenderness.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  Finally, with regards to his erectile dysfunction, the Veteran's current rating contemplates loss of penile power with a deformity.  See 38 C.F.R. § 4.116, Diagnostic Code 7522.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.
Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his liver condition, residual scarring from shunt placements, loss of vision with brain tumor and/or erectile dysfunction.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his initial rating claims decided herein and, consequently, no further consideration of such is necessary at this time. 

For the foregoing reasons, the Board finds that a 10 percent rating for residual scarring from shunt placements for the appellate period prior to August 9, 2010 is warranted.  No other higher or separate ratings are warranted for the claims of entitlement to a higher rating for a liver condition, residual scarring from shunt placements, loss of vision with brain tumor and erectile dysfunction.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A.                § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial compensable rating for a liver condition with brain tumor with hydrocephalus is denied.

For the period prior to August 9, 2010, a 10 percent rating for residual scarring from shunt placements associated with brain tumor with hydrocephalus is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial rating in excess of 30 percent for residual scarring from shunt placements associated with brain tumor, for the period beginning on August 9, 2010, with hydrocephalus is denied.

A higher initial rating for a loss of vision with brain tumor with hydrocephalus, rated as noncompensably disabling prior to May 28, 2013 and 10 percent thereafter, is denied.


A higher initial rating for erectile dysfunction (to include sexual dysfunction and penis deformity) associated with brain tumor with hydrocephalus, rated as noncompensably disabling prior to May 28, 2013 and 20 percent thereafter, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


